This is an action of debt on a bond of one Hamlin and the defendant's testator, and was tried on non est factum pleaded. To establish the execution of the bond by the testator, his daughter was called as a witness, and she deposed that               (219) a servant of Hamlin brought a letter to her father, the testator, at his house, inclosing the paper now sued on, which was then signed and sealed by Hamlin, and had a seal for another name, and requesting the testator to sign it, with a view to raise money on it; that her father, by reason of age and infirmity, could not write, and directed her to sign the paper for him; and that for that purpose he laid the paper down on a table in the house and turned away and went out into the yard, and she then signed his name and delivered it to the *Page 162 
servant, who took it away; that at the time she signed the paper she heard her father conversing with his wife in the yard, and that she did not then see him, nor believe that he could see her; and that no objection was afterwards made by her father to what she had done. The witness further stated that she had been in the habit of signing her father's name by his directions to Hamlin's notes and those of other persons.
The court instructed the jury that there was such a presence of the testator as would make the signing by the daughter binding on him, and that if the paper was left on the table with the intent that the daughter should hand it to the servant when signed, then her delivering it, as stated by her, was a good delivery, though the testator was in the yard at the time. There was a verdict for the plaintiff, and the defendant appealed from the judgment.
This Court does not concur in the instructions to the jury. The Touchstone, 57, states the rule upon which the case depends in a short, but very clear manner: "Where one person delivers an instrument as the act of another person, who is present, no deed conferring an authority is requisite. But a person cannot, unless authorized by deed, execute an (220) instrument as the act of a person who is absent; and every letter of attorney must be by deed." The plain meaning of the passage is that what a person does in the presence of another, in his name and by his direction, is the act of the latter, as if done exclusively in his own person; but that what is done out of his presence, though by his direction and in his name, cannot in law be considered an act in propria persona, but one done by authority; and that when the authority is to execute a deed by signing, sealing and delivering it for the party, and especially the delivering, it cannot be oral, but must be by deed. There are some instances in modern times in which judges have been moved by the hardship and justice of the case to depart in some degree from this rule, though so precise in its terms and so wholesome in its general application. But in this State it has been scrupulously adhered to, when it operated to the prejudice of claims as just in all respects as the present, if not more so. Thus in Davenport v. Sleight, 19 N.C. 381, it was held that an instrument signed and sealed by the defendant in blank and delivered to an agent, with directions to purchase a vessel for the defendant, and fill up the instrument with the price to *Page 163 
be agreed on and deliver it, was not a good bond, though the defendant afterwards declared his approbation of what had been done. It would afford admission to too many abuses, especially upon infirm and illiterate persons, to admit parol evidence of an authority to execute and deliver deeds. It has been thought that it was going further than principle would justify to allow of a delivery as an escrow, unless the final delivery be authorized by deed. But that seems to stand on firm ground, for the absolute delivery by the party himself rests in the testimony of witnesses, and the conditional delivery by him may, therefore, well depend upon the like proof. But when the                        (221) party himself does no act, but the whole transaction is performed by another in his name and in his absence, the security of titles requires that the authority to act should be by deed, as a permanent evidence of its nature, which cannot so easily be fabricated or misconstrued. The law may well be different with respect to notes and other contracts not under seal, because their operation is generally barred, unless used in a period comparatively short. But deeds are of enduring efficacy, and one, executed like the present, may be set up at any distance of time, when the conditions or circumstances under which it was authorized are incapable of proof. Besides, deeds operate without proof of consideration and proprio vigore, while it is otherwise with simple contracts. The Court holds, therefore, that it was indispensable to the validity of this instrument, as a bond, that the party should have been present at its execution and delivery. That he was not present seems evident and certain. The daughter says she did not, at the time she signed the paper and delivered it, see her father, nor did he or could he see her, as she believes. They could not, therefore, be said in any just sense to be in each other's presence. The act of the daughter could not be said to be her father's, in that he saw or knew or could know of his own knowledge that she was in fact doing what he directed her; but it rested in his confidence that she would pursue his directions, and in her testimony that she did pursue them. The father could know only from her relation, and not for himself, what she had done. Therefore, it is plain that her acts were not in his presence. In the execution of wills it has always been held that, under the statute which requires the attestation of the witnesses in the presence of the testator, the attestation must be at least in the same room with the testator, or, if not, in such a situation as to be in fact within his sight, as in the case of the lady who sat in her          (222) carriage while the witnesses wrote their names at a window within her view. But here the witness proved, and the *Page 164 
court assumed, that the father was not in the room nor in sight of the daughter when she executed and delivered the instrument; and if so, he was not present. For if the person cannot see or know for himself, at what distance shall he be said to be present, and at what absent? There can be no rule but the one that he must be in such a situation as to know what is done, and be able at the instant to control the agent.
PER CURIAM.            Judgment reversed, and venire de novo.
Cited: Devereux v. McMahon, 108 N.C. 140; Moose v. Crowell, 147 N.C. 552.